Citation Nr: 9925333	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
and tinnitus.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARINGS ON APPEAL

The veteran, and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to December 
1967.  The veteran served 3 years in Europe as a general 
vehicle repairman, but did not serve in Vietnam.  

The veteran has appealed from a regional office determination 
in November 1996 denying service connection for bilateral 
hearing loss and tinnitus.  The veteran and his wife 
testified at a hearing at the regional office in February 
1998.  

The veteran and his wife also testified at a video conference 
hearing before the Board in October 1998.  


FINDINGS OF FACT

1.  The regional office has obtained all necessary evidence 
for an equitable disposition of the veteran's claims.  

2.  Audiometric testing on enlistment in June 1964 showed 
hearing loss in the high frequency range in the left ear, 
with normal hearing in the right ear.  

3.  There were no complaints, findings or diagnoses relating 
to hearing loss or tinnitus during service.  

4.  Examination for discharge from service in October 1967 
showed no complaints or findings of hearing loss or tinnitus 
during service, and audiometric testing was essentially 
normal.  

5.  Hearing loss and tinnitus was first demonstrated nearly 
30 years after discharge from service, and such disabilities 
are not medically shown to be related to the veteran's 
service or any disability treated in service.  

CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for entitlement to service connection for bilateral 
hearing loss or for tinnitus.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 
3.310, 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he developed ringing in the ears 
and hearing loss as the result of his exposure to noise 
during service.  He maintains that he was a mechanic on large 
track vehicles during service and a member of the Honor Guard 
during service, and that he developed hearing loss and 
tinnitus as a result of noise exposure during such duties.  
He contends that he failed a hearing test on examination for 
discharge from service, and was informed that he had hearing 
loss within a year or two of discharge from service.  

I.  Background

On examination for enlistment in June 1964, the veteran 
reported no ear problems or hearing loss.  On audiometric 
testing, there was 0, 0, 0, 0, and 0 decibel loss at the 500, 
1,000, 2,000, 3,000, and 4,000 Hertz ranges in the right ear.  
In the left ear, there was 0, 0, 0, 5, and 45 decibel loss at 
these Hertz ranges respectively.  The ears were normal.  The 
veteran was treated for pharyngitis on occasion during 
service.  The service medical records are negative for any 
complaints, findings or diagnoses involving hearing loss or 
tinnitus.  On examination for discharge from service in 
October 1967, the veteran reported that he had a history of 
running ears as a child, but none since.  He indicated that 
he had had no hearing loss or other disability involving the 
ears.  On audiometric testing, there was a 5, 0, 0, and 0 
decibel loss at the 500, 1,000, 2,000, and 4,000 Hertz ranges 
in the right ear respectively.  In the left ear, there was 0, 
5, 0, and 20 decibel loss at these Hertz ranges, 
respectively.

An initial claim for service connection for hearing loss and 
tinnitus was received from the veteran in May 1996.  On this 
claim, the veteran reported that he had been treated by Dr. 
Albert Morgan (deceased) and Dr. Robert Moore for a hearing 
loss and hearing test respectively in June and August 1968.

The regional office then sent requests for copies of the 
veteran's treatment records to the addresses supplied by the 
veteran for these two physicians.  No answer was received as 
a result of these requests.

On Department of Veterans Affairs (VA) examinations in June 
1996 and March 1998, the veteran reported that he had a 
ringing in the ears that began in service.  He also indicated 
that hearing loss had begun in service.  Audiometric testing 
showed bilateral high frequency sensorineural hearing loss.  
The March 1998 examination noted the diagnosis of tinnitus, 
also noting the veteran's history that such tinnitus began in 
service.  

VA outpatient treatment reports in 1997 and 1998 indicate 
treatment for disabilities unrelated to the claimed 
disabilities.  

At a hearing at the regional office in February 1998, the 
veteran reported that he was a mechanic and a member of the 
Honor Guard that would shoot heavy weapons during service.  
He indicated that no hearing protection was issued during the 
initial period for both of these positions.  He stated that 
he began having ringing in the ears and some hearing loss 
beginning in service.  He stated that he failed a hearing 
test on discharge from service, and that he was informed that 
he had some hearing loss about one year after discharge from 
service during an employment physical examination.  He stated 
that Dr. Morgan had found hearing loss, and had referred him 
to Moore hearing aid service for hearing aids.  He did not 
obtain the hearing aids because they were too costly.  He 
indicated that Dr. Morgan had died in 1977, and he was unable 
to obtain any records because they had been destroyed.  His 
wife testified that she married the veteran while he was in 
service, and that he complained of ringing in the ears when 
he was in service.

At a video conference hearing before the Board in October 
1998, the veteran again testified that he was a mechanic in 
service and that no hearing protection had been issued 
initially while he was on the job in service.  He stated that 
he had tried to get medical records from his company, but had 
failed.  He also stated that an attempt to obtain records 
from Dr. Moore had also failed.  The veteran's wife testified 
that the veteran did have ringing in his ears during service, 
and that he had gone to Dr. Morgan and Dr. Moore after 
discharge from service.

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 
91-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

38 C.F.R. § 3.385 provides that, for service connection, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are less than 94 percent.
On the enlistment examination, audiometric examination showed 
no hearing loss in the right ear.  There was a slight hearing 
loss in the upper range in the left ear.  The service medical 
records are otherwise negative for any complaints, findings, 
or diagnoses indicative of hearing loss, tinnitus, or 
disability of the ears.  On examination for discharge from 
service, the veteran reported no history of hearing loss.  
Audiometric examination was essentially normal.  The ears 
were normal. 

The veteran submitted an initial claim for service connection 
for bilateral hearing loss and tinnitus in May 1996.  VA 
examinations in 1996 and 1998 demonstrated bilateral hearing 
loss and tinnitus.  The veteran has stated at hearings and on 
the VA examinations that the tinnitus and hearing loss began 
in service, and that he received treatment for such hearing 
loss and tinnitus soon after discharge from service.  
However, he has also indicated that he attempted to obtain 
medical records from Dr. Morgan and Dr. Moore, and from his 
employment, without success.  

Thus, the contemporaneous medical records show no finding of 
a chronic disability of hearing loss or tinnitus in service 
or at discharge from service.  There are no medical records 
showing the presence of such disabilities until many years 
after discharge from service, and no disinterested persons 
who have provided testimony that such disabilities were 
present in service and soon after service.  While the veteran 
and his wife have testified that he had ringing in the ears 
and hearing loss in service, and that hearing loss was 
detected on examination for discharge from service, in fact, 
audiometric examination on discharge from service was 
essentially normal.  There is no continuity of symptomatology 
in service or after discharge from service relating to these 
two disabilities.

The record does indicate that the veteran may have had a high 
frequency hearing loss in the left ear on entering service.  
However, the service medical records, and the other evidence 
of record, fails to demonstrate that, if hearing loss in the 
left ear was present prior to service, it was aggravated in 
service.  The present record also fails to provide objective 
evidence that hearing loss in the right ear and tinnitus were 
present in service, or within one year of discharge from 
service. 

Finally, there is no medical evidence or medical opinion 
showing that these current disabilities had their inception 
in service, or are etiologically related to the veteran's 
service or to any noise exposure during service.  Without a 
nexus between the current disability and an inservice injury 
or disease, or exposure to noise during service, the claims 
for service connection for bilateral hearing loss and 
tinnitus are not well grounded.  Causative factors of a 
disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Grottveit v. Brown, 
supra.  


ORDER

The claims for service connection for bilateral hearing loss 
and tinnitus are not well grounded.  The benefits sought on 
appeal are denied. 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

